Citation Nr: 0306251	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  96-19 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an extraschedular evaluation in excess of 10 
percent for service-connected left ear hearing disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran served on active duty from June 1964 to June 
1968.  This claim initially came before the Board of 
Veterans' Appeals (Board) on appeal from a January 1995 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky, which granted 
service connection for left ear hearing loss and assigned an 
initial noncompensable evaluation for that disorder.  The 
veteran appealed a February 1998 Board decision which denied 
the veteran's claim of entitlement to an increased 
(compensable) evaluation for left ear hearing loss, on a 
schedular basis or on an extraschedular basis, to the United 
States Court of Appeals for Veterans Claims (Court).  In July 
2000, the Court vacated the Board's denial of entitlement to 
an extraschedular evaluation and remanded the case to the 
Board for readjudication.  In March 2001, the Board remanded 
the claim to the RO.  The claim now returns to the Board for 
appellate review.

In a June 2000 rating decision, the RO assigned a December 
1997 effective date for the award of a 10 percent evaluation 
for left ear hearing disability.  The record before the Board 
does not reflect that the veteran has submitted a notice of 
disagreement as to that effective date, as noted in the 
Court's July 2000 order.  Accordingly, no issue regarding the 
effective date of a grant of service connection for a left 
ear hearing disability is before the Board as this time.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claim, and all 
identified evidence has been obtained.

2.  The evidence presented by the veteran establishes that 
his hearing loss disability does not result in an exceptional 
or unusual interference with his employment or his industrial 
capacity, so as to warrant an evaluation in excess of 10 
percent, although it is clear that the combination of the 
left ear hearing loss disability, together with other 
service-connected disabilities and non-service-connected 
disorders results in occupational impairment.


CONCLUSION OF LAW

The criteria for an extraschedular evaluation in excess of 10 
percent for left ear hearing loss are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.85, 4.86, Diagnostic 
Code 6100 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an evaluation in 
excess of 10 percent on an extraschedular basis, because his 
hearing loss disability interferes with his employment.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  These 
criteria are based on the average impairment of earning 
capacity.  Individual disabilities are evaluated under 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Regulations require that, where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The regulatory provisions at 38 C.F.R. § 3.321(b)(1) provide 
that, to accord justice in an exceptional case, where the 
schedular criteria for unemployability are found to be 
inadequate, the RO may refer the claim for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b).

Duty to assist and notify

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date, and 
thus applies to the claim before the Board on appeal.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C.A. § 5107, was intended to have retroactive effect).  
The VCAA provides that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, requires the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured.  38 
U.S.C.A. § 5103A(f) (West 2002).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date (with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  These 
provisions are not relevant to this case, since there is no 
issue of new and material evidence. 

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

By a March 2001 Board Remand, the veteran was advised of the 
enactment of the VCAA.  A May 2001 letter from the RO 
informed the veteran of the specific provisions of the VCAA, 
and advised the veteran of his responsibility to identify 
relevant evidence and of VA's responsibility to assist him to 
obtain identified evidence and to obtain governmental 
records.  

The veteran was afforded VA examination of the left ear in 
April 1998.  The veteran was advised, by the Court's July 
2000 Order, by the Board's March 2001 Remand, by a May 2001 
letter from the RO, and by an August 2002 supplemental 
statement of the case (SSOC), that he could submit evidence 
of the effects of his hearing loss disability on his 
employment.  The veteran has not advised VA of any additional 
relevant evidence, and has not responded in any way to these 
communications.  

By the discussion in an August 2002 SSOC, the veteran was 
advised of the status of his claim.  By a letter issued by 
the Board in January 2003, the veteran was again afforded the 
opportunity to present additional evidence regarding the 
effect of his disability on his employment, was informed of 
the VCAA, its provisions, VA's duties to him under the VCAA, 
and of his responsibilities to identify evidence and VA's 
responsibilities to assist in obtaining identified evidence.

The veteran's representative argues, in a November 2002 
informal hearing presentation, that VA has not complied with 
the VCAA.  The Board disagrees.  The claims file establishes 
that the duties to inform the veteran of the evidence 
necessary to substantiate his claim for an extraschedular 
evaluation, to notify him regarding his responsibility and 
VA's responsibility for obtaining such evidence, and the duty 
to assist the veteran in developing the facts of the claim, 
including as specified in the VCAA, have been met in this 
case.

Analysis

Historically, the veteran sought service connection for 
hearing loss by a claim submitted in May 1993.  By a rating 
decision issued on January 27, 1995, the RO granted service 
connection for left ear hearing loss disability, and assigned 
a noncompensable evaluation.  On January 26, 1996, the 
veteran disagreed with the initial noncompensable evaluation.  
A statement of the case (SOC) was issued in February 1996, 
and the veteran submitted a timely substantive appeal in 
April 1996.  In February 1998, the Board affirmed the denial 
of an initial compensable evaluation, and the veteran, as 
noted above, appealed that determination to the Court.  

On VA examination conducted in April 1998, after the Board 
issued the February 1998 decision, the veteran's left ear had 
no response at 2000 Hertz or above.  There was mild to 
moderately severe sensory neural hearing loss in the right 
ear, with an average pure tone decibel loss of 48.75.  By a 
rating decision issued in September 1998, the evaluation 
assigned for left ear hearing loss was increased to 10 
percent.  In a subsequent rating decision issued in June 
2000, that increase was made effective in December 1997.  

The Court noted, in its July 2000 Order, that the 1998 rating 
decision which granted a compensable, 10 percent evaluation 
for left ear hearing loss was issued before the veteran filed 
his appeal before the Court, but was not brought to the 
Court's attention until June 2000, when the Secretary filed a 
motion to dismiss the claim as moot.  The Court vacated the 
portion of the Board's decision which affirmed the denial of 
a compensable evaluation for left ear hearing loss.  The 
Court determined that the claim for an evaluation in excess 
of 10 percent, on an extraschedular basis, remained in 
controversy, and remanded this portion of the Board's 
decision for readjudication.  The Court's July 2000 Order 
noted, in particular, that the Board's decision did not 
address the evidence regarding the impact of the veteran's 
hearing loss on his employment.  

The evidence received at the time of the Board's February 
1998 decision which denied a compensable evaluation for left 
ear hearing loss included a statement from an employer, C.S., 
indicating that he could no longer employ the veteran as a 
geologist because the veteran's hearing loss disability made 
him deaf to the human voice when near operating underground 
mining machinery, rendering him unable to hear a verbal 
warning if conditions became unsafe.  An affidavit from 
another former employer, F.A., stated that the veteran was no 
longer accepting work that required him to crawl into 
underground mines or perform geological functions in the 
field.  The veteran also submitted evidence that he had been 
rejected for teacher certification until a hearing aid was 
issued to him by VA.  The evidence also reflected that the 
veteran had ringing in the ears and loss of balance, and 
those problems also affected his ability to perform 
activities associated with geological employment.

Pursuant to the Court's July 2000 Order, which required 
readjudication of the claim for an extraschedular evaluation 
in excess of 10 percent, the Board remanded the claim to the 
RO in March 2001 for further development.  The Board Remand, 
which was provided to the veteran and to his representative, 
discussed the Court's determination that evaluation of the 
effect of the service-connected hearing loss disability on 
the veteran's employment was required.  The Remand directed 
the RO to afford the veteran an opportunity to "present 
evidence concerning the effect of hearing loss on his 
employment since the Board's decision of February 1998."  

By a letter issued in May 2001, the RO advised the veteran, 
under the heading, "What Must the Evidence Show To Establish 
entitlement to Increased Benefits?," as follows:

To establish entitlement to increased service 
connected compensation benefits, the evidence must 
establish that your case presents such an 
exceptional or unusual disability picture with such 
related factors as marked interference with 
employment or frequent periods of hospitalization 
as to render impractical the application of regular 
schedular standards (see 38 CFR 3.321 (b) (1)).

This letter also advised the veteran of the provisions of the 
VCAA.  The veteran did not respond to this May 2001 letter 
from the RO.  In August 2002, the RO issued a supplemental 
statement of the case (SSOC) which advised the veteran that 
no response had been received to the May 2001 letter, and 
that, in the absence of medical evidence concerning 
impairment of earning capacity due to service-connected left 
ear disability, the claim for an extraschedular evaluation 
for left ear hearing loss was being denied.

The RO thereafter, by letter, notified the veteran that the 
claim was being transferred back to the Board, as the actions 
directed in the Remand had been completed.  This letter 
advised the veteran that he had 90 days to submit additional 
evidence.

By an informal hearing presentation dated in November 2002, 
the veteran's representative argued that the remand had not 
been complied with, because the RO "never asked the veteran 
to present evidence concerning the impact of his hearing loss 
on his employment."  The informal hearing presentation 
further stated that the RO did not ask the veteran to present 
medical evidence, did not ask where the veteran had been 
employed since 1998, and did not ask the veteran to describe 
the sort of effects a hearing disability would have, "such 
as a bar to employability, reduced wages, limitation of 
promotion opportunity, and the like."

By a letter issued in January 2003, the Board specifically 
advised the veteran that the evidence needed to substantiate 
his claim for an extraschedular evaluation in excess of 10 
percent for left ear hearing loss would be "evidence tending 
to show the effect of your left ear hearing loss on your 
employment for the period since February 1998."  The Board 
advised the veteran that such evidence could, specifically, 
include medical evidence, employment medical records, 
employment information, statements from co-workers or 
supervisors, statements from experts, and the like.  The 
Board further advised the veteran that there was no specific 
definition in the law regarding what constituted an 
exceptional or unusual disability picture under 38 C.F.R. 
§ 3.321(b), and the Board provided the veteran with a copy of 
the regulation.  The Board further advised the veteran that, 
although there was no specific definition, he should submit 
evidence as to the problems he had or problems he faced 
because of his hearing loss.  The veteran did not respond to 
the Board's January 2003 letter.

The RO, in its August 2002 determination, expressly 
considered whether the veteran was entitled to an 
extraschedular evaluation.  The RO concluded that there was 
no medical evidence regarding impairment of earning capacity, 
and that extraschedular evaluation must be denied.

The Board, likewise, concludes that the evidence is not in 
equipoise to support the veteran's claim of entitlement to an 
evaluation in excess of 10 percent for left ear hearing loss 
disability on an extraschedular basis.  The Board finds that 
the primary evidence which is favorable to the claim for an 
extraschedular evaluation for left ear hearing loss is 
evidence regarding the effects of service-connected 
disability on the veteran's employment.  

Among evidence relating to the veteran's industrial capacity 
is the statement of F.A., who described his relationship with 
the veteran and stated that he had been aware of the 
veteran's difficulty hearing for many years.  F.A. indicated 
that he had to give work which had been assigned to the 
veteran to other geologists in 1991 and 1992 when the veteran 
was disabled by a neurological disorder, Bell's palsy.  F.A. 
stated that he attempted to again hire the veteran in 1994, 
but was advised that the veteran's condition had worsened to 
the degree that he no longer accepted work in underground 
mines or in the field performing physical geologic functions.  
The Board finds that this statement confirms that the veteran 
has a hearing loss disability, but does not provide 
information as to the effect of that disability on his 
employment.  In particular, the statement clearly reflects 
that, despite the veteran's longstanding hearing loss 
disability, the medical disorder which initially decreased 
the veteran's employment potential was Bell's palsy.  
Moreover, the statement did not indicate the effect of the 
veteran's hearing loss on more recent industrial impairment, 
although the statement confirmed that the veteran continued 
to experience industrial impairment.  Thus, the statement by 
F.A. is consistent with the 10 percent evaluation assigned 
for hearing loss disability, but F.A.'s statement does not 
support that veteran's contention that the effect of hearing 
loss disability on employment is more severe than reflected 
by the 10 percent schedular evaluation.

A statement from C.S. indicates that the veteran was known to 
have Bell's palsy and hearing loss, and that, when he had to 
crawl on his hands and knee, he suffered loss of equilibrium.  
C.S. stated that the veteran's hearing loss made working 
underground dangerous, because the veteran might not be able 
to hear verbal warnings should a dangerous situation arise.  
This statement reflects that the veteran experienced an 
effect on his ability to work underground as a result of the 
left ear hearing loss, but this statement does not provide 
any indication as to how much time an individual working as a 
geologist would ordinarily work underground, or whether 
inability to work underground would be unusually disabling 
for a geologist.  

An August 1994 medical statement from L.E.D., DO, states that 
the veteran had a severe, permanent hearing loss, tinnitus, 
loss of equilibrium and balance, and headaches and nausea.  
At his January 1995 personal hearing, the veteran testified 
that he was unable to get into a teacher certification 
program until he got a hearing aid though VA.  The veteran 
has also indicated, in other statements, that he changed 
careers from geology to teaching because of his difficulty 
hearing.  The veteran has not provided any evidence as to the 
extent of industrial impairment resulting from this decision.  
In particular, the veteran has not provided a comparison of 
his salaries at the two jobs, and has not set out any other 
unusual factors caused by his hearing loss disability.

The veteran's representative argues, in a November 2002 
informal hearing presentation, that the RO failed to carry 
out the Board's Remand instructions, because the RO failed to 
ask for medical evidence, and failed to ask the veteran where 
he had been employed, failed to ask the veteran what effects 
his hearing loss disability had on his employment, and 
because the RO simply recited the provisions of the 
applicable regulation, 38 C.F.R. § 3.321(b).  The 
representative argues that, under Stegall v. West, 11 Vet. 
App. 268 (1998), the claim should be remanded for further 
adjudication.  The Board does not agree that further 
development or Remand of the claim is required.  Although the 
RO did not define what types of evidence might be relevant, 
the RO clearly stated that it would assist the veteran to 
obtain medical record, employment records, or Federal 
records.  Rather than attempting to define the types of 
evidence that might be relevant, the RO advised the veteran 
that he had an opportunity "to submit or identify any 
additional evidence pertinent" to his claim.  Since the 
veteran had already been provided with the Court's Order, 
which noted that discussion of effects on employment was 
required, and the Board's 1998 Remand, which suggested that 
the veteran submit evidence relating to his employment since 
1998, the Board disagrees that further direction to the 
veteran was required to meet any duty to the veteran.  

Moreover, the Board's January 2003 letter to the veteran 
specially advised the veteran that he could submit medical 
evidence, employment medical records, employment information, 
statements from co-workers or supervisors, statements from 
experts, and the like.  The Board finds that this direction 
to the veteran met the duty, as set forth in Stegall, within 
the context of regulations regarding the Board's development 
authority, which have become effective since Stegall was 
decided.  

The Board has considered the veteran's statements, as well as 
outpatient treatment records, private clinical records, 
reports of VA examinations, and statements of former 
employers.  The lay and clinical evidence establishes that 
the veteran has a left ear hearing loss, which is of such 
severity as to warrant the 10 percent schedular evaluation 
currently assigned.  However, the evidence presented by the 
veteran does not persuade the Board that the hearing loss 
disability impacts the veteran's employability more severely 
than a 10 percent evaluation reflects, or that his hearing 
loss disability results in an unusual or exceptional 
disability picture, or impacts more heavily than the average 
circumstances for a geologist.  

In particular, the veteran's evidence clearly establishes 
that the veteran has service-connected disability other than 
hearing loss which might affect his industrial 


capacity, including tinnitus and PTSD, for which compensable 
evaluations are assigned.  Moreover, the evidence establishes 
that the veteran has disorders such as Bell's palsy, for 
which service connection is not in effect, which have 
impacted his employability.  Overall, the evidence show that 
both service-connected and non-service-connected disabilities 
other than left ear hearing loss have affected the veteran's 
industrial capabilities.  

While the evidence establishes that the veteran's left ear 
hearing loss is one of the disability factors affecting his 
industrial capabilities, the evidence is unpersuasive to show 
that a 10 percent evaluation is inadequate to compensate the 
veteran for impairment due to left ear hearing loss.  The 
preponderance of the evidence is against a finding that left 
ear hearing loss, considered in isolation from the other 
service-connected disabilities and from the non-service-
connected disorders shown to have impacted on employment, 
presents and unusual or exceptional disability picture under 
the circumstances of this case.  

The Board agrees with the RO's determination that there is no 
evidence which warrants further action on this question.  See 
VAOPGCPREC 6-96.  The veteran has not submitted evidence that 
his left ear hearing loss results in disability factors not 
contemplated in the criteria.  The Board agrees that referral 
of the veteran's claim for an evaluation in excess of the 
maximum schedular evaluation for tinnitus to the Secretary 
for Benefits or to the Director, Compensation and Pension 
Service, is not warranted by the evidence in this case.  See 
Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 
Vet. App. 88 (1996).

The evidence as to whether the veteran meets or approximates 
extraschedular criteria for an evaluation in excess of 10 
percent for left ear hearing loss is not in equipoise, and 
the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable.




ORDER

The appeal for an extraschedular evaluation in excess of 10 
percent for left ear hearing loss is denied.  



		
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

